Citation Nr: 1223624	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  11-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1994 to December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in White River Junction, Vermont, which-in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) with an initial 70 percent rating and denied entitlement to a TDIU.  The Veteran perfected an appeal of the denial of a TDIU.

The Veteran testified at a Board hearing via video conference in May 2012 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA outpatient entries dated in July 2011 note the Veteran was working with VA Vocation, Rehabilitation, and Employment (VR&E) to facilitate his efforts to attend school.  A May 2012 entry notes the Veteran is attending school.  A review of the Veteran's VR&E folder, if there is one, will assist the Board's appellate review of this case.

At the hearing, the Veteran's representative asked that the Veteran's claim be assessed under the guidelines of Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  The representative did not provide any specific relief or assistance he sought under Smith.  The Board notes that the Federal Circuit held in Smith that the Duty to Assist did not require a Social and Industrial Survey in every instance where a claimant sought entitlement to a TDIU.  Instead, it is a matter for the Board's determination in each case.  The Board finds the evidence of record to date does not indicate a necessity for a Survey.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO shall ascertain if VA VR&E has a file related to the Veteran.  If so, please obtain it and associate it with the claims file.

2.  The AMC/RO will obtain any related outpatient records for the period since May 2012 and add them to the claims file.

3.  After the above is complete, the AMC/RO will return the claims file to the examiner who conducted the June 2011 Compensation and Pension examination.  Ask the examiner to clarify what, if any, substance abuse is due to the service-connected PTSD and major depressive disorder.  If the service-connected psychiatric disability aggravates any substance abuse, what is the measurable increase in the substance abuse that is due to the psychiatric disability.  The examiner should then clarify whether there is a 50 percent probability or greater that the service-connected psychiatric disability and any substance abuse due to the service-connected psychiatric disability precludes the Veteran from participating in gainful employment for which he is qualified.  The examiner is asked to provide a full explanation for any opinion rendered.

4.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.
 
No action is required of the Veteran until he is notified by the AMC/RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

